Citation Nr: 0907561	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-33 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a left foot 
fracture, to include being secondary to service-connected 
varicose veins.

2.	Entitlement to an effective date prior to July 7, 2006, 
for the award of a total disability rating based upon 
individual unemployability (TDIU rating).

3.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left lower extremity nerve damage as a result of a 
prostatectomy.


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney 
At Law






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
March 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February and October 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a September 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.

The issues of entitlement to an effective date prior to July 
7, 2006, for the award of TDIU rating and entitlement to 
compensation under 38 U.S.C.A. § 1151 for left lower 
extremity nerve damage are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

At the September 17, 2008, Board hearing, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal concerning the issue of entitlement to 
service connection for a left foot fracture.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for a left foot fracture.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2008).  At the September 17, 2008, Board 
hearing, prior to the promulgation of a decision in the 
appeal, the veteran withdrew his appeal concerning the issue 
of entitlement to service connection for a left foot 
fracture.  Consequently, there remains no allegation of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this issue and the appeal is dismissed.


ORDER

The issue of entitlement to service connection for a left 
foot fracture is dismissed.


REMAND

The veteran seeks compensation under 38 U.S.C.A. § 1151 for 
nerve damage to the left lower extremity as a result of a 
prostatectomy performed at a VA hospital on June 15, 2006.  
Specifically, he contends that he now suffers permanent nerve 
damage that was unforeseeable due to VA negligence during the 
June 2006 surgical procedure.  The veteran is also seeking 
entitlement to an effective date prior to July 7, 2006, for 
the award of TDIU rating.

Initially, the Board observes the veteran has submitted 
additional VA treatment records pertaining primarily to his 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for left lower extremity nerve damage.  This pertinent 
evidence was received after certification of the appeal to 
the Board, and hence, was not reviewed by the RO.  Applicable 
VA regulations require that pertinent evidence must be 
referred to the agency of original jurisdiction (AOJ) for 
review and preparation of a supplemental statement of the 
case (SSOC) unless this procedural right is waived in writing 
by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2008).  Thus, 
the Board must remand this appeal so that the RO may review 
this evidence and, if the claims remain denied, include such 
evidence in a SSOC.  Id.

With respect to the merits of the veteran's 1151 claim, the 
Board observes there is conflicting evidence as to whether 
the veteran currently suffers from an additional permanent 
disability as a result of the June 2006 prostatectomy.  In 
this regard, a July 2006 VA treatment record notes the 
veteran's activities are limited due to nerve injury from 
radical prostatectomy, resulting in low back and left lower 
extremity pain.  However, the Board observes the veteran 
experienced low back and lower extremity pain prior to the 
June 2006 surgery, and an October 2007 VA examination found 
it less likely than not any clearly identifiable complication 
of the June 2006 surgical procedure has resulted in decreased 
left lower extremity function.  More recently, in his October 
2008 submission, the veteran's representative  claims 
additional disabilities including continuous severe pain, 
depression, incontinence and erectile dysfunction.  As such, 
the Board finds that additional evidentiary development, 
namely a medical opinion, is required before a decision may 
be rendered.

The issue of entitlement to an effective date prior to July 
7, 2006, for the award of TDIU rating is inextricably 
intertwined with 1151 claim on appeal.  Specifically, the 
1151 claim concerns surgical treatment performed prior to 
July 7, 2006.  Accordingly, the veteran's 1151 claim on 
appeal must be addressed by the RO prior to the Board's 
consideration of earlier effective date for TDIU rating 
presently on appeal.  

Accordingly, the case is REMANDED for the following action:

1.	Forward the veteran's claims folder to an 
appropriate specialist in neurology to 
render a medical opinion with respect to 
the questions asked below.  The specialist 
is requested to review the entire claims 
file, in particular the VA medical records 
pertaining to the June 2006 prostatectomy 
and subsequent treatment and then issue an 
opinion as to the following questions: 

i.	Does the veteran have any additional 
disability due to the June 15, 2006, 
prostatectomy?  If so, please 
identify in detail these additional 
disabilities.  Also, if so, did VA's 
completion of the veteran's 
prostatectomy proximately cause these 
additional disabilities?  

As background, the Board notes that 
to determine whether a veteran has an 
additional disability, VA compares 
the veteran's condition immediately 
before the beginning of the medical 
treatment upon which the claim is 
based to the veteran's condition 
after such treatment has ended.  In 
addition, to establish causation, the 
evidence must show that the medical 
treatment resulted in the veteran's 
additional disability.  Merely 
showing that a veteran received 
treatment and that the veteran has an 
additional disability does not 
establish cause.  Finally, medical 
treatment cannot cause the 
continuance of or natural progress of 
a disease for which treatment was 
furnished unless VA's failure to 
timely diagnose and properly treat 
the disease proximately caused the 
continuance or natural progress.  

ii.	If it is found that the veteran has 
an additional disability due to the 
June 15, 2006, prostatectomy, also 
offer an opinion as to whether it is 
more likely than not (greater than a 
50 percent probability), less likely 
than not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that the 
proximate cause of the additional 
disability was due to carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on VA's part in 
furnishing medical treatment?  

As background, the Board notes that 
proximate cause of a disability is 
defined as the action or event that 
directly caused the disability, as 
distinguished from a remote 
contributing cause.  In addition, to 
establish carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault on VA's part in furnishing 
medical treatment, it must be shown 
that VA failed to exercise the degree 
of care that would be expected of a 
reasonable health care provider OR 
that VA furnished medical treatment 
without informed consent. 

iii.	If it is found that the veteran has 
an additional disability due to the 
June 15, 2006, prostatectomy, also 
offer an opinion as to whether it is 
more likely than not (greater than a 
50 percent probability), less likely 
than not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that the 
proximate cause of the additional 
disability was due to an event not 
reasonably foreseeable.

As background, the Board notes that 
the event need not be completely 
unforeseeable or unimaginable but 
must be one that a reasonable health 
care provider would not have 
considered to be an ordinary risk of 
the treatment provided.  

A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.  If 
an opinion cannot be rendered without 
resorting to mere speculation, it should 
be so stated in the opinion, along with 
an explanation as to why this is so.

2.	Following completion of the above, the RO 
should review the expanded record and 
readjudicate the issues on appeal.  If any 
issue remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


